Citation Nr: 0207973	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  96-47 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughters



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1979.  He died on March [redacted], 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  A 
hearing was held before a member of the Board at the RO in 
June 1999.  In October 1999, the Board remanded this matter 
to the RO for further development.  

In a March 2002 letter, the appellant was notified that the 
member of the Board who conducted the June 1999 hearing was 
no longer employed by the Board, and that another hearing 
could be conducted if she so desired.  She was informed that 
if she did not respond to this letter within thirty days, the 
Board would assume that she did not want an additional 
hearing.  The appellant has not responded to this letter, and 
the Board will proceed with a decision in this matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran did not serve in Vietnam, nor does the 
evidence demonstrate that he visited Vietnam during service.

3.  There is no objective evidence that the veteran was 
exposed to herbicides while on active duty.

4.  Service-connected disability has not been shown to have 
caused or contributed substantially or materially to the 
veteran's death.


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 
(West 1991 & Supp. 2001), as amended by 38 U.S.C. § 1116(f) 
(2002); 38 C.F.R. § 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  She maintains that the 
veteran's death from multiple myeloma was a result of his 
exposure to Agent Orange during service.  It is her belief 
that the veteran was exposed to Agent Orange during his 
duties as an Air Force ground crew supervisor with the 388th 
Field Maintenance Squad at Korat Thai Air Force Base in 
Thailand (hereinafter Korat).  Specifically, she asserts that 
the veteran handled containers of Agent Orange and was 
exposed to aircraft containing Agent Orange and other 
chemicals when he unloaded, cleaned, painted, and performed 
maintenance duties on those aircraft.  In addition, she 
maintains that the veteran did visit Vietnam during his 
period of service in Thailand from August 5, 1967 to July 15, 
1968.  

As a preliminary matter, the Board notes that during the 
course of this appeal, that was a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099- 
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000. See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

As regards to this claim of entitlement to the cause of the 
veteran's death, the Board finds that the requirements of the 
new law have essentially been satisfied.  In this regard, the 
Board notes that through the issuance of the statement of the 
case and several supplemental statements of the case, as well 
as through discussion during the June 1999 Travel Board 
hearing, the appellant and her representative have been given 
notice of the pertinent laws and regulations governing the 
veteran's claims and the reason for the denial of his claims.  
Hence, they have been provided notice of the information and 
evidence necessary to substantiate the claim, and have been 
afforded ample opportunity to submit such information and 
evidence. 

The RO has made appropriate - and in the Board's opinion, 
extensive - efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  As will be 
discussed below, the crux of this matter surrounds the 
question of whether the veteran served in or visited Vietnam 
or was otherwise exposed to Agent Orange during service, and 
the RO has made reasonable attempts to verify claims to this 
effect made by the appellant.  In this regard, as pursuant to 
the October 1999 Board remand, the RO contacted Department of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and requested any verification information 
available, and along these lines has gathered unit histories 
and the like for the purpose of verification.  There is no 
indication that there is additional, existing evidence 
outstanding that is necessary for a fair adjudication of the 
issue on appeal.  Under these circumstances, the Board finds 
that these claim is ready to be considered on the merits.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).

The veteran's death certificate indicates that he died on 
March [redacted], 1996, and that the immediate cause of his death, as 
alluded to above, was multiple myeloma.  No significant 
conditions contributing to death but not resulting in the 
underlying cause were identified.  The Board points out that 
during the veteran's lifetime, service connection had been 
established for diabetes mellitus (rated as 40 percent 
disabling from 1993), acute poliomyelitis (rated as 10 
percent disabling from 1979), and traumatic arthritis (rated 
as 10 percent disabling from 1979).  

Initially, the Board notes that there is no indication that 
service connection for the cause of the veteran's death is 
warranted on a direct basis.  In this regard, there is no 
indication, nor has it been alleged, that any of the 
veteran's service-connected disabilities, particularly 
diabetes mellitus, service either caused or contributed 
substantially or materially to cause death.  The Board points 
that the veteran was first diagnosed with multiple myeloma in 
1993 - some years after his service - while at the Bethesda 
Naval Hospital, and there is no indication that the this 
disease was incurred in or aggravated by his military 
service, to include due to exposure of herbicides or other 
chemicals.  The Board has reviewed the medical evidence of 
record, to include the records from the Naval Hospital, and 
there is no indication that multiple myeloma had its onset in 
or was otherwise related to service.   

Regarding the appellant's assertion that the veteran's 
multiple myeloma was incurred as a result of exposure to 
herbicides, the law provides that, veterans who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. 107-103, § 201, 115 Stat. 976 (2001) (codified at 
38 U.S.C. § 1116(f) (2002)).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, multiple myeloma shall be 
service-connected if the requirements of 38 U.S.C.A. 
§ 1116(a)(1), (2)(G) (West 1991 & Supp. 2001), 38 C.F.R.                   
§ 3.307(a)(6)(iii) (2001) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.307(d) (2001) are 
also satisfied.  38 C.F.R. § 3.309(e) (2001).  

The determinative issue in this case is whether the veteran 
indeed visited Vietnam or was otherwise exposed to Agent 
Orange while in service.  As noted, the appellant argues that 
the veteran's death from multiple myeloma was a result of his 
exposure to Agent Orange during service, to include exposure 
in conjunction with his duties while stationed at Korat 
(Thailand) and while visiting Vietnam.

As noted above, extensive development was undertaken in this 
regard, which will be detailed below.  During the June 1999 
Travel Board hearing, one of the veteran's daughters 
testified that prior to his death, the veteran told her that 
he served temporary duty assignments (TDYs) in different 
areas while in service and was exposed to Agent Orange when 
he cleaned out airplanes that had been carrying the 
herbicide.  She noted that this was part of his duties in the 
corrosion control squadron.  

The veteran's other daughter testified that she recalled 
listening to taped correspondence of her father when he was 
overseas (they - the veteran and his family - apparently 
corresponded by tape as opposed to writing) and that he 
indicated that his duties included cleaning and painting 
planes destined for Vietnam.  This daughter also noted that a 
nurse at the Bethesda Naval Hospital indicated that multiple 
myeloma was an unusual disease and felt it was contracted 
"through herbicides."  Regarding this testimony, the Board 
notes records from Bethesda Naval are negative in this 
regard.  A September 1993 hospital report indicates that when 
initially diagnosed with multiple myeloma the veteran denied 
herbicide exposure.

In any event, both daughters also indicated that the veteran 
told them that he had actually removed containers of Agent 
Orange from aircraft.  The appellant testified that the 
veteran mentioned to her on one occasion, after he had become 
sick, that he had been in Vietnam.  Her representative 
pointed out that the veteran's receipt of Vietnam-related 
service medals demonstrated that he indeed served in Vietnam 
and as such was exposed to herbicides, and should warrant 
service connection for the cause of his death. 

Evidence of record reflects that while the veteran denied 
herbicide exposure in September 1993, prior to his death he 
had indicated that he was exposed to Agent Orange while 
stationed at Korat and that he had visited Vietnam while he 
was stationed in Thailand.  Specifically, during a December 
1993 VA examination the veteran indicated that he was told 
that his multiple myeloma was related to exposure to Agent 
Orange while he was stationed in Thailand, and noted that he 
was a maintenance supervisor at the air base responsible for 
having crews clean up the airplanes after Agent Orange 
spraying missions in Vietnam.  In an August 1994 statement, 
he claimed that he was in Thailand in May and June 1964 to 
build F-105 tip tanks used to spray defoliants and then 
during his year in Thailand from August 1967 to July 1968 he 
cleaned and removed foreign material from aircraft that had 
flown over Vietnam.  In a separate August 1994 statement the 
veteran noted that while he did not serve in Vietnam, he 
visited the country for two days while stationed at Korat.  

A review of the veteran's personnel records reflect that he 
served at Korat from August 5, 1967 to July 5, 1968, and a 
performance report dated in June 1968 described his duties as 
that of a "Aircraft Protective Coating Supervisor."  
Specifically, it was noted that he supervised the painting of 
aircraft and external fuel tanks, and the application of 
neoprene to radoms, wing tips, radar covers and ventral fins; 
that he supervised the painting and stenciling of AGE units, 
analyzed records, documents, man-hours and maintenance data.  
In addition, the report indicates that his unit, the 388th 
Field Maintenance Squadron at Korat supported of the 388th 
Tactical Fighter Wing (TFW) in supervising the painting of 
certain signs.

Further review of the veteran's personnel records and a copy 
of TDY orders show that he visited Thailand from March 21, 
1965 to April 10, 1965 and visited Udorn, Takhli, and 
Bangkok.  There was no evidence of a trip to Vietnam, and 
there is no evidence that the veteran ever visited Vietnam 
during his period of service at Korat.

Personnel records also reflect that the veteran previously 
served in, among other places, the Philippines from 1953 to 
1954, and Japan from 1956 to 1958 and from 1961 to 1965 as a 
protective coating supervisor and as a painter, and that just 
subsequent to his service in Thailand, served stateside as a 
protective coating technician and corrosion control 
supervisor.  

The veteran's personnel records also reflect his receipt of 
several Vietnam related medals.  However, these awards are 
not proof of service in Vietnam as alleged by the appellant's 
representative during the Travel Board hearing (again, the 
veteran had specifically indicated that he did not serve in 
Vietnam), rather they show that, generally, the veteran 
served with an organization participating in or directly 
supporting the Vietnam military operation.  They are also 
not, obviously, indicative of exposure to Agent Orange or the 
handling of containers containing Agent Orange, nor has this 
been alleged, nor are they indicative of any visit to 
Vietnam.  

It is noted that none of the veteran's records - to include 
his service medical records which have been reviewed by the 
Board - reflect that he visited Vietnam or was otherwise 
exposed to Agent Orange, to include through handling certain 
containers at Korat in conjunction with his duties as an 
aircraft protective coating supervisor.  

Several lay statements have been associated with the record.  
In a statement received in December 1994, a fellow serviceman 
who purported to have served at Korat from August 1967 to 
August 1968, states that he observed the veteran performing 
his duties as a corrosion control specialist, which included 
cleaning and stripping aircraft, and applying corrosion 
preventive compounds.  He noted that to the best of his 
knowledge, the aircraft were used in flying missions over 
Vietnam and Cambodia.  No mention of Agent Orange exposure 
was made.

Several statements were received subsequent and pursuant to 
the October 1999 remand; all statements were received in 
February 2000.  An acquaintance of the veteran states that in 
conversations with the veteran, the veteran told him that he 
was in Vietnam and felt that he was exposed to Agent Orange.  
Another acquaintance indicates that during conversations with 
the veteran he was told that he had participated in 
"Operation Ranch Hand" and he knows from personal knowledge 
that the aircraft flown in this campaign were C-123's which 
sprayed Agent Orange; the appellant's representative 
submitted a statement in February 2000 to the same effect, 
noting that while serving in Vietnam the veteran was assigned 
to an Air Force aircraft wing responsible for C-123's which 
were aircraft used to spray Agent Orange.  

Another acquaintance states that he has known the veteran for 
thirty years and knew when the veteran was in service that he 
visited many foreign countries, including Vietnam, Thailand, 
Cambodia, and the Philippines, and another states that he 
knew the veteran for twenty years and had numerous 
conversations with him during which the veteran indicated 
that he had served in Vietnam and had been exposed to Agent 
Orange.  Another acquaintance who indicated that he knew the 
veteran for a number of years indicates that the veteran had 
related that he had served in Vietnam during the war.  
Finally, another acquaintance states that he knew the veteran 
and that they talked about their Air Force experiences, and 
that he recalls the veteran talking about being on an 
assignment in Vietnam at DaNang Air Base in corrosion 
control. 

None of the authors of the above noted statements had 
personal, first hand knowledge that the veteran was exposed 
to Agent Orange while in service, or that he served in or 
visited Vietnam while in service, specifically while 
stationed at Korat.  Regarding alleged conversations with the 
veteran regarding his service in Vietnam, the Board again 
points out that such service is not supported by the 
objective evidence of record, and, even more telling, the 
veteran himself had denied having served in Vietnam.  

Also pursuant to the October 1999 remand, the RO contacted 
Department of the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), who responded in March 2001.  
According to USASCRUR, the veteran's name did not appear on 
any available listing of personnel who participated in 
"Operation Ranch Hand."  It was also noted that the research 
indicated that herbicides were not sprayed near U.S. 
personnel in Thailand at the time the veteran was stationed 
there.  USASCRUR noted that herbicides were only sprayed in 
Thailand for test purposes in remote jungle areas during the 
early 1960's.  Furthermore, they could not document or verify 
that the veteran handled Agent Orange containers or that he 
cleaned Agent Orange out of aircraft.  

Information also received subsequent to the October 1999 
remand included a fact sheet and history from United States 
Air Force at Korat, which does not indicate that the 388th 
TFW sprayed Agent Orange, but that the unit did contribute to 
air strikes over North Vietnam.  The fact sheet also 
indicates that the units at Korat and Takhli Air Force Base 
carried more than 75 percent of all ordnance delivered north 
of the demilitarized zone.  

According to USAF booklet on Project "Ranch Hand" (received 
to the record at the same time as the fact sheet) the only 
operation in Thailand was a humanitarian mission to spray 
crops with insecticide to combat a plague of locusts in 
August 1963.  It is noted that the Ranch Hand project of 
jungle defoliation using Agent Orange was assigned to the 
309th Air Commando Squadron flying out of Tan Son Nhut Air 
Base near Saigon, South Vietnam, using C-123 aircraft in 
1964, and that the aircraft were redesignated UC-123s in 1965 
to differentiate them from standard cargo versions of the 
aircraft and the base moved to Bien Hoa airfield.  In October 
1966 Ranch Hand became the 12th Air Commando Squadron, in the 
315th Air Commando Wing, and August 1968 the unit name 
changed to the 12th Special Operations Squadron.

There is no record of any other unit being assigned the task 
of spraying Agent Orange in Vietnam during this time period, 
to include the unit the veteran supported.  Further, there is 
no record of any unit in Thailand using Agent Orange while 
the veteran was assigned their on a TDY visit or permanent 
station, and there is otherwise no objective indication that 
the veteran would have had an occasion to have been exposed 
to the herbicide.  

A thorough review of all of the evidence of record does not 
demonstrate that the veteran was exposed to herbicides in 
Thailand, while serving at Korat or elsewhere, or that he 
served in or visited Vietnam while in on active duty.  The 
Board finds that the veteran's official personnel records 
showing that he did not visit Vietnam and that do not reflect 
that he otherwise handled Agent Orange or was exposed to it, 
to include while stationed in Korat, in conjunction with the 
objective fact sheets (and the like) discussed above, are 
more probative than the contentions made by the appellant, 
the veteran, his daughters, and his acquaintances (the latter 
included recitations of what the veteran had said).  These 
unbiased, objective records - to include the detailed 
performance report discussed above - contain specific 
information as to the veteran's duty stations, his TDY 
visits, and duties, and Vietnam visits or handling of 
herbicides were not indicated.  The records state that his 
duty stations in Asia were Japan, Thailand, and the 
Philippines. 

The Board recognizes the veteran's lengthy, honorable 
military career which included serving to support the 
military effort in Vietnam, and sympathizes with the 
appellant, however, there is simply no objective evidence 
that he served in or visited Vietnam during his service, or 
was otherwise exposed to Agent Orange, to include in 
conjunction with his duties while stationed at Korat.  

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides, on either a direct or presumptive basis, is not 
established.  38 U.S.C.A. §§ 1116, 1310 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2001); see Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and service connection for the 
cause of the veteran's death must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death, to 
specifically include as a result of exposure to herbicides, 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

